Lochee, J.,
dissenting. While concurring with the majority’s decision in case No. 77-895,1 must respectfully dissent from the majority’s holding in case No. 77-913, for I fail to perceive the identicalness of case No. EBR 76-24 and case No. EBR 77-14, conceived by the majority. Case No. EBR 76-24 on appeal to the Court of Appeals raises the. legal justification of the consent order *83issued by' the director allowing relator to operate a replacement battery of coke ovens. Case No. EBB 77-14 on appeal to the board simply challenges the procedures adopted by the director in deciding to extend the 60-day conditional permit for the operation of these ovens. There has been, as noted by the Court of Appeals, no demonstration that consent orders and conditional permits are the same thing, nor any showing that the procedures prefatory to the adoption are the same or, if the same, were followed or ignored in the same fashion in both eases. Indeed, relator has even agreed “that the parties have not previously litigated the issues of procedures to be employed by the Director of the Ohio EPA in issuing conditional operating permits.’’
I, therefore, would deny the issuance of the writ of prohibition, for I can not find that the board has lost its jurisdiction granted by the General Assembly to determine the validity of the procedure utilized by the director in granting an extended conditional permit to operate these coke ovens merely because the board’s prior decision concerning the consent order, which authorized the director to extend the conditional permit, is now before the Court of Appeals.